Attorney’s Docket Number: SP108USC01
Filing Date: 06/04/2020
Claimed Priority Date: 08/14/2018 (CON of 16/103,835 now PAT 10,693,056)
    12/28/2017 (CIP of 15/857,574 now PAT 10,541,268)
			    12/29/2017 (CIP of 15/858,765 now PAT 10,797,233)
    12/29/2017 (CIP of 15/858,808 now PAT 10,326,073)
Applicants: Gajek et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 02/08/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Acknowledgment
The Amendment filed on 02/08/2022, responding to the Office action mailed on 11/09/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-20.

 Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species 1-3, as set forth in the Office action mailed on 02/04/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/04/2021 is partially withdrawn.  Claims 4-11, directed to other than the elected Species, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Applicant’s amendments to the Specification have overcome the objections to the Specification, previously set forth in the Non-Final Office action mailed on 11/09/2021. Accordingly, all prior objections are hereby withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under Non-Statutory Double Patenting, 35 U.S.C. 102, and 35 U.S.C. 103, previously set forth in the same Office action. Accordingly, all prior claim rejections are hereby withdrawn. However, the rejoinder of previously withdrawn claims 4-11 raises new issues under 35 U.S.C. 112, which have been resolved by an Examiner’s Amendment to the claims. Accordingly, the instant application is in condition for Allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 4 recites the limitations “a first terminal connected to a first end of the cylindrical core; and a second terminal connected to a second end of the cylindrical core, opposite the first end”. While these limitations are independently supported in an embodiment directed to an SHE-MRAM (see, e.g., Fig. 18, SHE-MRAM 1800), claim 1 as currently amended requires among other limitations that “the metallic buffer layer is positioned between the barrier layer and the ferromagnetic storage layer” at L. 9-10. The application as originally filed fails to support an embodiment combining both the limitations required by amended claim 1 and the limitations of rejoined claim 4 (see, e.g., Figs. 18 vs. 23: the SHE-MRAM 1800 is devoid of any metallic buffer layer, and the STT-MRAM 2300 is devoid of a second terminal connected to a second end of the cylindrical core). Accordingly, the limitations of dependent claim 4 in combination with the limitations recited in independent claim 1 constitute new matter. 
Claims 5-11 depend from claim 4, thus they inherit the deficiencies identified supra.  
Since claims 1-3 and 12-20 are allowable, claims 4-11 have been cancelled by an Examiner Amendment, thus resolving all remaining issues, and putting the application in condition for Allowance, as detailed below. 

EXAMINER’S AMENDMENT











This application has been put in condition for Allowance by an Examiner’s Amendment to the claims, cancelling rejoined claims 4-11. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
Cancel claims 4-11

Allowable Subject Matter















Claims 1-3 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a magnetic memory device wherein the metallic buffer layer is positioned between the barrier layer and the ferromagnetic storage layer; and a magnetization of the ferromagnetic storage layer parallels an interface between the metallic buffer layer and ferromagnetic storage layer.
Therefore, the above limitations in the entirety of the claim are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814